Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered September 15, 2003. The judgment convicted defendant, upon a jury verdict, of criminal possession *1052of a weapon in the third degree and criminal possession of a weapon in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously modified as a matter of discretion in the interest of justice and on the law by reversing that part convicting defendant of criminal possession of a weapon in the third degree and dismissing the second count of the indictment and as modified the judgment is affirmed.
Same memorandum as in People v Cooper (59 AD3d 1052 [2009]). Present—Centra, J.P., Peradotto, Green and Pine, JJ.